DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claims filed November 5, 2020. 
Claims 1-20 are pending.
Claims 1-20 have been examined.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4-8, 10-13 & 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siegel (U.S. Patent Application Publication No. 20070271149 A1) . 

As to claims 1, 6 & 11, Siegel discloses:
receiving, through a user interface  of a transaction page of a merchant displayed on a device of a user, a selection of one or more products for purchase by a user (¶ [0055]); 
determining whether the user has made a prior purchase using a payment provider […] (¶ [0047]; e.g. no existing account and therefore no prior purchases);  
causing, in response to a determination that the user has made a prior purchase using the payment provider, the user interface to display a first payment button (e.g. e-cart 100) (¶ [0047]), wherein the one or more products selected for purchase are displayed on a same screen as, but outside of, the first payment button (¶ [0020]; fig. 1 & related text); 
in response to a selection received via the user interface, of the first payment button, transforming at least a portion of the first payment button into a text entry element while the one or more products are displayed on the same screen as, but outside of, the text entry element (In some embodiments, a user may be given a choice between using previously stored billing information, or inputting new billing information; or requiring a logon process) (¶¶  [0020], [0042]-[0045]; fig. 3A & related text) ; 
in response to an entry of text received via the text entry element of the user interface, causing verification of whether the entry of text matches an authentication password (¶ [0042]-[0045]; fig. 3A & related text); and 
in response to determining that the entry of text matches the authentication password, authorizing access to an account of the user with the payment provider and updating the user interface to change […] from the text entry element to a graphical element indicating successful authorization (display a progress meter indicating the user's progress towards completing the transaction) (¶ [0042]-[0045]; fig. 3A & related text).

Siegel further disclose storing a cookie or state information on the user’s computer.
Siegel further discloses determining whether there exists a cookie stored on the user’s computer to determine whether a user has previously used the payment screen and Wherein the payment screen and its use through a payment provider is specific to the user device (e.g. storing a cookie on the user’s device) (¶¶ [0042], [0047], [0048]). 
Siegel further discloses that e-cart may display a progress meter indicating the user's progress towards completing the transaction (¶ [0048]).

Siegel, does not disclose expressly disclose updating the user interface to change the text entry element to a graphical element indicating successful authorization

However, Beebe discloses a single button (status indicator) comprises a region on a touch-sensitive display which receives interaction through contact with the region of the touch-sensitive display (¶ [0036]). 
Beebe further discloses combining a plurality of functions into said single button (¶ [0005]). 
Beebe further discloses hiding the status indicator after a transaction is completed (¶ [0039]).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Siegel’s teachings to include a single authentication element having multiple functions to display transaction progress, as disclosed by Beebe, to maximize the screen area available for displaying content in a mobile device thereby increasing the amount of displayable content and allowing users greater access to content (See Beebe: ¶¶ [0004], [0005]).  


Siegel does not expressly discloses 
determining whether the user has made a prior purchase using a payment provider that is different from the merchant. 

Law, however, discloses determining whether the user has made a prior purchase using a payment provider that is different from the merchant (¶ [0079]; step 410, fig. 4; fig. 6 & related text). 

It would have been obvious to a person of ordinary skill in the art to modify Siegel’s teachings to include checking whether the user has an preexisting/existing account with a provider, as disclosed by law, to offer the user a quick payment option thereby enhancing the customer’s shopping experience. 

The examiner further notes that the following limitations have been considered but are given less patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to display a first payment button… as recited by at least claim 1.
to change the text entry element … as recited by at least claim 1.	
for purchase by a user… as recited by at least claim 1.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

As to claims 2, 7 & 12, Siegel/ Beebe/ Law discloses as shown above.
Siegel further discloses wherein the authorizing access to the account includes automatically causing a payment transaction to be processed (¶ [0042]-[0045]; fig. 3A & related text).

As to claims 3, 9 & 14
Siegel further discloses during the verification of whether the entry of text matches an authentication password, animating (100f) the first payment button (¶ [0044]).

As to claims 4, 8 & 13, Siegel/ Beebe/ Law discloses as shown above.
Siegel further discloses causing the first payment button to be downloaded onto the device of the user before the first payment button is displayed via the user interface (¶ [0039]-[0040], [0057]). 

As to claims 5, 10 & 15, Siegel/ Beebe/ Law discloses as shown above.
Siegel further discloses wherein the first payment button has conditions for use predetermined by the user (¶¶ [0068]) [0042]-[0045]; fig. 3A & related text). 

As to claims 16, 18 & 20, Siegel/ Beebe/ Law discloses as shown above.
Siegel further discloses causing, in response to a determination that the user has not made any prior purchase using the payment provider, the user interface to display a second payment button (e.g. 100b of fig. 3B) that is different from the first payment button (e.g. 100a of fig. 3A) (¶¶ [0042], [0047]).

As to claims 17 & 19, Siegel/ Beebe/ Law discloses as shown above.
Siegel further discloses wherein the first payment button (e.g. 100a of fig. 3A) appears only after the determination that the user has made a prior purchase using the payment provider (¶¶ [0042], [0047]).

Response to Arguments
Rejection Under 35 U.S.C. § 103
Applicant's arguments filed November 5, 2020 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
Nambiar et al. (U.S. Patent Application Publication No. 20020128977 A1) discloses a smart card storing a digital certificate identifying a user account, wherein said certificate is transmitted to a host system (¶ [0045]). Nambia further disclose wherein the user enters only a PIN associated with said certificate when paying for a product (¶ [0046]; figure 5).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MAMON OBEID/Primary Examiner, Art Unit 3685